          Case 1:16-cv-00074-YK Document 87 Filed 08/28/20 Page 1 of 15




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BENEZET CONSULTING, LLC, et al., :
    Plaintiffs                   :
                                 :                            No. 1:16-cv-00074
                                 :
    v.                           :                            (Judge Kane)
                                 :
KATHY BOOCKVAR and               :
JONATHAN MARKS,                  :
    Defendants                   :

                                           MEMORANDUM

       Presently before the Court is the motion to amend/correct the judgment (Doc. No. 77)

entered by this Court on January 13, 2020 in its Memorandum and Order granting in part and

denying in part the parties’ motions for summary judgment in the above-captioned action (Doc.

Nos. 74, 75), pursuant to Federal Rule of Civil Procedure 59(e), filed by Plaintiffs Benezet

Consulting, LLC (“Benezet”), Trenton Pool (“Pool”), and Carol Love (“Love”) (collectively

referred to herein as “Plaintiffs”). For the reasons that follow, the Court will deny Plaintiffs’

motion. (Doc. No. 77.)

I.     BACKGROUND1

       Plaintiffs initiated the above-captioned action on January 14, 2016 by filing a complaint

against Defendants Pedro A. Cortes, in his official capacity as the Secretary of the

Commonwealth of Pennsylvania, a position currently held by Defendant Kathy Boockvar, and

Jonathan Marks, in his official capacity as Commissioner for the Bureau of Commissions,

Elections and Legislation (referred to together herein as “Defendants”), challenging the



1
 The Court previously summarized the relevant procedural and factual details of the background
of this case when it disposed of the parties’ motions for summary judgment in its January 13,
2020 Memorandum and Order that are the subject of the instant motion. (Doc. Nos. 75, 76.)
Accordingly, the Court incorporates its prior background discussion herein.
          Case 1:16-cv-00074-YK Document 87 Filed 08/28/20 Page 2 of 15




constitutionality of various portions of the Commonwealth of Pennsylvania’s Election Code (the

“Election Code”) that pertain to Pennsylvania’s primary election for President of the United

States. (Doc. No. 1.) Most relevant to the instant proceedings, Plaintiffs challenged the

constitutionality of a provision of the Election Code, codified at 25 P.S. § 2868, which prohibits

out-of-state circulators from witnessing nomination petitions (the “In-State Witness

Requirement”) for purposes of Pennsylvania’s primary elections. More specifically, Plaintiffs

alleged that the In-State Witness Requirement violated the First Amendment of the United States

Constitution, both facially and as-applied to Plaintiffs. (Doc. No. 1.)2

The Court previously summarized Plaintiffs’ involvement in presidential elections as follows:

       Benezet is a Texas limited liability company, of which Pool is the only member,
       that was formed in 2014 and is involved in the business of gathering signatures
       for political campaigns. (Doc. No. 46 ¶¶ 1-3.) Benezet’s business specifically
       deals with “political consulting, ballot access[,] and signature gathering” (id. ¶ 4),
       and Benezet became involved in gathering signatures in 2006 (id. ¶ 6). Pool is a
       registered Republican in the state of Texas (id. ¶ 99) . . . .

       Benezet took part in signature-gathering efforts in Pennsylvania as part of the
       2016 presidential election. (Id. ¶¶ 5, 7.) In doing so, Benezet hired signature
       gatherers as independent contractors, consistent with its past practice. (Id. ¶ 7.)
       As part of their efforts to gather signatures, “Benezet’s circulators . . . move[]
       around the country as needed to meet individual state deadlines” (id. ¶ 9), and its
       “contractors are paid on a per signature basis” (id. ¶ 10).

(Doc. No. 74 at 5.)3




2
  In addition, Plaintiffs brought alternative challenges to the constitutionality of the In-State
Witness Requirement under the Equal Protection Clause and the Commerce Clause. (Doc. No.
1.) The Court, however, did not address the merits of these alternative arguments in light of its
conclusion that Plaintiffs were entitled to summary judgment on their as-applied challenge to the
In-State Witness Requirement under the First Amendment. (Doc. No. 74 at 28 n.21.)
3
 Plaintiffs also included Plaintiff Carol Love (“Love”), a registered Republican and resident of
Pennsylvania. (Id. at 5) (citing Doc. No. 46 ¶ 83).
                                                 2
          Case 1:16-cv-00074-YK Document 87 Filed 08/28/20 Page 3 of 15




       Following the close of discovery, the parties filed motions for summary judgment,

and both Defendants and Plaintiffs moved for summary judgment on Plaintiffs’ challenge

to the In-State Witness Requirement. (Doc. Nos. 41, 44.) The Court granted Defendants’

motion and denied Plaintiffs’ motion as to Plaintiffs’ facial challenge to the In-State

Witness Requirement (Count I) and granted Plaintiffs’ motion and denied Defendants’

motion as to Plaintiffs’ as-applied challenge to the requirement. (Doc. No. 75 at 1.) In so

holding, the Court reasoned that:

       [T]he Court finds that the In-State Witness Requirement is not narrowly tailored
       to advance the Commonwealth’s interest in preventing fraud and maintaining the
       integrity of the election process, as applied to Benezet and Pool in the context of
       the Republican primary election. It bears noting that Pool “has expressly agreed
       to consent to the jurisdiction of the Commonwealth . . . for any investigation
       and/or prosecutorial action related to the circulation of election petitions in the
       Commonwealth” (Doc. No. 45 at 16), especially in light of the case law in which
       “[f]ederal courts have generally looked with favor on requiring petition circulators
       to agree to submit to jurisdiction for purposes of subpoena enforcement, and . . .
       have viewed such a system to be a more narrowly tailored means than a residency
       requirement to achieve the same result.” See Brewer, 531 F.3d at 1037 (citing
       Chandler v. City of Arvada, Colo., 282 F.3d 1236, 1242-44 (10th Cir. 2002)).
       Moreover, in Wilmoth, the Court of Appeals specifically noted that “[s]ubmitting
       to a state’s jurisdiction for purposes of subpoena enforcement . . . has been
       accepted as a less restrictive means of achieving the [] goal” of preventing
       election fraud. See Wilmoth, 731 F. App’x at 104 (citing Chandler, 292 F.3d at
       1244). The Court is mindful of this instruction in the case at bar. The relevant
       evidence of record does not demonstrate that Benezet and Pool’s submission to
       the Commonwealth’s jurisdiction would be ineffective for purposes of
       maintaining the integrity of the election process in the Commonwealth. Here, the
       Commonwealth’s existing measures for safeguarding against voter fraud may be
       applied with equal force to Benezet and Pool as it would in regard to
       Pennsylvania residents because Benezet and Pool presumably “will possess the
       same incentive as their resident counterparts to appear at the Commonwealth’s
       request and answer any questions concerning the petitioning process.” See Judd,
       718 F.3d at 318.20. In light of the fact that the Commonwealth has in place an
       existing remedy for potential voter fraud that is less offensive to Plaintiffs’ First
       Amendment rights, the Court finds that Defendants have not met their burden, for
       purposes of strict scrutiny, of demonstrating that Benezet and Pool’s submission
       to the jurisdiction of the Commonwealth does not advance the Commonwealth’s
       compelling interest in maintaining the integrity of the election process.
       Accordingly, the In-State Witness Requirement, as applied to Benezet and Pool

                                                 3
          Case 1:16-cv-00074-YK Document 87 Filed 08/28/20 Page 4 of 15




        with respect to Republican candidates, does not pass strict scrutiny and, as a
        result, violates the First Amendment.

        In light of the above conclusion, the Court turns to the question of the appropriate
        remedy to be fashioned, and, in turn, addresses the fact that Plaintiffs have
        asserted both facial and as applied challenges to the In-State Witness
        Requirement. Despite Plaintiffs’ inclusion of facial challenges in the second
        amended complaint, however, Plaintiffs’ briefing appears to contemplate only an
        as-applied challenge, for the arguments asserted therein ultimately concern the
        constitutionality of the Election Code as it applies to Plaintiffs. (Docs. 45 at 9-29,
        53 at 27- 35.) Even if the Court were to consider Plaintiffs’ filings as having
        pursued a facial challenge to the In-State Witness Requirement, though, for
        Plaintiffs to be successful in this regard, they “must establish that no set of
        circumstances exists under which [the requirement] would be valid.” See Heffner
        v. Murphy, 745 F.3d 56, 65 (3d Cir. 2014) (quoting United States v. Mitchell, 652
        F.3d 387, 405 (3d Cir. 2011)). Upon review of the relevant evidence of record,
        undisputed facts, the parties’ arguments, and the governing law, the Court is
        unconvinced that Plaintiffs have satisfied this “particularly demanding standard.”
        Id. (citing United States v. Salerno, 481 U.S. 739, 745 (1987)). The Court
        concludes, therefore, that Defendants are entitled to summary judgment as to
        Count I of the second amended complaint, which asserts a facial challenge under
        the First Amendment, while Plaintiffs are entitled to summary judgment as to
        Count II of the second amended complaint, which sets forth an as-applied
        challenge under the First Amendment. Accordingly, the Court deems the
        Pennsylvania Election Code’s In-State Witness Requirement unconstitutional as
        applied to Benezet and Pool, and Defendants will be enjoined from enforcing this
        requirement as to Benezet and Pool in the context of the 2020 Republican primary
        election for President of the United States.

(Doc. No. 74 at 26-29) (footnotes omitted). Additionally, the Court explained its

rationale for limiting the as-applied relief to the Republican primary in light of Plaintiff

Pool’s status as registered Republican as follows:

        “[P]arty raiding” is inapplicable to the case at bar only insofar as Pool is
        circulating on behalf of Republican candidates. As it pertains to any circulation
        by Pool on behalf of candidates from other parties, however, the Court finds that
        De La Fuente governs the instant case because, as noted supra, the Court of
        Appeals indicated therein that one does not have a constitutional right to associate
        with a party to which he does not belong. See De La Fuente, 751 F. App’x at 274.

(Id. at 26 n.19.)

        In accordance with its discussion above, the Court ordered, in pertinent part, that:



                                                  4
          Case 1:16-cv-00074-YK Document 87 Filed 08/28/20 Page 5 of 15




       Plaintiffs’ motion for summary judgment (Doc. No. 44) is GRANTED as to
       Count II of Plaintiffs’ second amended complaint (Doc. No. 25), and the Clerk of
       Court is directed to enter judgment in favor of Plaintiffs and against Defendants
       as to Count II of the second amended complaint (Doc. No. 25); [and]

       Defendants are enjoined from enforcing the state residency requirement for
       witnesses of nomination petitions, set forth in 25 P.S. § 2869, as to Plaintiffs
       Benezet Consulting, LLC and Trenton Pool, for purposes of the 2020
       Pennsylvania Republican primary election for President of the United States[.]

(Doc. No. 75 at 1.) Having disposed of the parties’ motions for summary judgment such

that no claims remained for trial, the Court then directed that the case be closed. (Id. at

2.)

       On February 10, 2020, following the entry of the order discussed above, Plaintiffs

filed the instant motion, which is styled as a motion to amend/correct pursuant to Federal

Rule of Civil Procedure 59(e). (Doc. No. 77.) Through this motion, Plaintiffs request

that this Court alter the terms of its judgment as to their as-applied challenge to the In-

State Witness Requirement so as to mirror the text of an order entered in another action in

this Court, Accelevate 2020, LLC v. Boockvar, docketed at 1:20-cv-00128. In

Accelevate, the plaintiffs—who include circulators registered with the Democratic

Party—filed a complaint on January 24, 2020 seeking a judgment declaring the In-State

Witness Requirement unconstitutional as it applied to their circulation activity for a

candidate then participating in Pennsylvania’s Democratic primary election for President

of the United States. See 1:20-cv-00128, Doc. No. 1. In granting the plaintiffs’ motion

for an emergency temporary restraining order, the Court held that “Defendants are

enjoined from enforcing the state residency requirement for witnesses of nomination

petitions, set forth in 25 P.S. § 2869, as to Plaintiffs Accelevate 2020, LLC and Joe

Richard Pool, for purposes of the 2020 Pennsylvania Democratic primary election for



                                                  5
           Case 1:16-cv-00074-YK Document 87 Filed 08/28/20 Page 6 of 15




President of the United States.” See id., Doc. No. 14 at 8. The Court subsequently held a

status conference with the parties during which the parties agreed to confer as to the

specific terms of a stipulation governing the plaintiffs’ involvement with the primary

election, which resulted in the following stipulation that Court approved:

       [I]t is hereby ORDERED that Defendants are enjoined from rejecting any
       nomination petition from Accelevate 2020 LLC and Joe Richard Pool submitted
       for purposes of the 2020 Pennsylvania Democratic primary election for President
       of the United States; provided, however, that Accelevate 2020 LLC and Joe
       Richard Pool shall file with each nomination petition a written statement, subject
       to the penalties of 18 Pa.C.S. § 4904 (relating to unsworn falsification to
       authorities), whereby: (1) they unconditionally and irrevocably submit to the
       personal jurisdiction and venue of the Commonwealth of Pennsylvania for any
       administrative or judicial proceeding, hearing, or other process relating to any
       petition that they submit; (2) they state they are members of the Democratic party;
       (3) they provide full legal name, address, phone number, and email address; (4)
       they unconditionally and irrevocably agree to present themselves at any
       administrative or judicial proceeding, hearing, or other process relating to
       petitions that they submit; and (5) they unconditionally and irrevocably agree to
       update Defendants of their physical location from the time that they submit
       petitions until the close of the objection period.

Id., Doc. No. 16-1 at 1.

       In this action, Plaintiffs have filed the instant motion to amend/correct this

Court’s Order to mirror that of the Order issued in Accelevate described supra (the

“Accelevate Order”). (Doc. No. 77.) Plaintiffs describe the basis for this motion as

follows:

       Plaintiffs have tracked the requested amendment to the judgment granted as to
       Count II of Plaintiffs’ second amended complaint based on the text of the
       Stipulated Order filed today by Defendants Boockvar and Marks and Plaintiffs
       Accelevate 2020, LLC and Joe Richard Pool in Accelevate 2020 LLC, et al., v.
       Boockvar et al., 1:20- cv-0128 (M.D. Pa., Judge Kane), a related action filed after
       this Court issued its judgment in this litigation in an effort to extend the relief
       granted to Plaintiffs in this action to other out-of-state circulators/witnesses of
       nomination petitions in Pennsylvania for the 2020 election cycle. See[] Exhibit
       A. It is this redundant litigation that the requested amendments are designed to
       render moot in future election cycles.



                                                 6
          Case 1:16-cv-00074-YK Document 87 Filed 08/28/20 Page 7 of 15




(Id. at 1-2.) Plaintiffs request that the Court amend its Order as to Plaintiffs’ challenge to

the In-State Witness Requirement set forth in Count II of Plaintiffs’ second amended

complaint so that the Order reads, in pertinent part, as follows:

       3. Plaintiffs’ motion for summary judgment (Doc No. 44) is GRANTED as to
       Count II of Plaintiffs’ second amended complaint (Doc. No. 25), and the Clerk of
       Court is directed to enter judgment in favor of Plaintiffs and against Defendants
       as to Count II of the second amended complaint (Doc. No. 25);

       4. Defendants are enjoined from enforcing the state residency requirement for
       witnesses of nomination petitions, set forth in 25 P.S. § 2869, as to witnesses of
       nomination petitions willing to file with each nomination petition a written
       statement, subject to the penalties of 18 Pa.C.S. § 4904 (relating to unsworn
       falsification to authorities), whereby: (a) they unconditionally and irrevocably
       submit to the personal jurisdiction and venue of the Commonwealth of
       Pennsylvania for any administrative or judicial proceeding, hearing, or other
       process relating to any petition that they submit; (b) they state they are members
       of the same political party as the candidate named on the nomination petition; (c)
       they provide their full legal name, address, and phone number; (d) they
       unconditionally and irrevocably agree to present themselves at any administrative
       or judicial proceeding, hearing, or other process relating to petitions that they
       witnesses; and (e) they unconditionally and irrevocably agree to update the
       Commonwealth of their physical location from the time that they submit the
       nomination petitions until the final adjudication of any petition they witnessed.

(Id. at 2-3.) Having been fully briefed (Doc. Nos. 80, 83, 86), Plaintiffs’ motion is ripe

for disposition.

II.    LEGAL STANDARD

       A party may file a motion for reconsideration under Federal Rule of Civil Procedure

59(e), which provides that “[a] motion to alter or amend a judgment must be filed no later than

28 days after the entry of the judgment.” See Fed. R. Civ. P. 59(e). A motion for

reconsideration is a device of limited utility, which may not be used “to reargue matters already

argued and disposed of or as an attempt to relitigate a point of disagreement between the Court

and the litigant.” See Ogden v. Keystone Residence, 226 F. Supp. 2d 588, 606 (M.D. Pa. 2002)

(citation omitted). Rather, a court may alter or amend its judgment only where the party seeking

                                                  7
           Case 1:16-cv-00074-YK Document 87 Filed 08/28/20 Page 8 of 15




reconsideration shows: “(1) an intervening change in the controlling law; (2) the availability of

new evidence that was not available when the court granted the motion []; or (3) the need to

correct a clear error of law or fact or to prevent manifest injustice.” See Max’s Seafood Café v.

Quinteros, 176 F.3d 669, 677 (3d Cir. 1999) (citing N. River Ins. Co. v. CIGNA Reinsurance

Co., 52 F.3d 1194, 1218 (3d Cir. 1995)). Reconsideration is an extraordinary remedy that should

be granted sparingly. See D’Angio v. Borough of Nescopeck, 56 F. Supp. 2d 502, 504 (M.D. Pa.

1999).

III.     DISCUSSION

         A.     Arguments of the Parties

                1.      Plaintiffs’ Arguments in Support of Rule 59(e) Relief

         In support of their motion, Plaintiffs assert that they filed this motion “not because the

judgment of the [C]ourt was in error, but precisely because the Court properly adjudicated that

the ban on out-of-state circulators was unconstitutional to the extent that the prohibition is not

narrowly tailored to advance the Commonwealth’s legitimate interests to prevent petition fraud.”

(Doc. No. 80 at 1.) According to Plaintiffs, “because the Court properly ruled that the

Commonwealth’s ban on out-of-state circulators affiliated with the same political party as the

candidate named in the nomination petition violates rights guaranteed under . . . the United States

Constitution[,] [] the judgment with respect to Count II of Plaintiffs’ amended complaint should

be tweaked to extend to all out-of-state circulators affiliated with the same political party as the

candidate named in the nomination petition willing to submit to the subpoena power of the

Commonwealth.” (Id. at 1-2.) To that end, Plaintiffs assert that they have set forth the instant

request “solely to foreclose the need for Plaintiffs, and all other similarly situated professional

out-of-state circulators, to continually need to file serial lawsuits in this [C]ourt to establish their



                                                   8
          Case 1:16-cv-00074-YK Document 87 Filed 08/28/20 Page 9 of 15




right to freely circulate nomination petitions in the Commonwealth of Pennsylvania for each

four[-]year election cycle.” (Id. at 2.)

        More specifically, Plaintiffs rely on the “manifest injustice” prong of Rule 59(e) in

support of their motion. (Id. at 4.) As stated by Plaintiffs:

        Based on this Court’s recognition that the ruling in this action granting Count II of
        Plaintiffs’ amended complaint compelled the Court to grant the requested
        temporary restraining order in Accelevate 2020, LLC, with the parties thereafter
        entering into a Stipulated Order voluntarily extending the TRO to the entire
        circulation period for nomination petitions, it is clear that unless the requested
        amendment to the Court’s judgment is granted, there will be a continual need for
        professional out-of-state circulators to initiate new litigation in this Court to cover
        their future efforts to circulate nomination petitions in the Commonwealth. In
        fact, Plaintiffs in this action will file a new action to cover the 2024 election cycle
        later this year. Furthermore, the litigation in Accelevate 2020, LLC is pending
        and will need to be fully litigated unless the Plaintiffs’ instant motion is granted.

(Id.) Further, in support of this point, Plaintiffs maintain that “[t]o require circulators to go to the

expense to initiate new litigation every four years to protect rights already recognized by this

Court’s adjudication of this action is a sufficient basis for this Court to amend the judgment of

the Court as to Count II . . . to prevent manifest injustice under Rule 59(e).” (Id. at 5.) Lastly,

Plaintiffs state that “while judicial economy from the standpoint of the Court’s own docket

management may not conform with the requirement that Plaintiffs show that the requested

amendment will prevent a manifest injustice, it is the flip side of the manifest injustice that will

be occasioned by the constant need for professional out-of-state circulators to initiate litigation

every four years . . . to protect rights that this Court has recognized.” (Id.)

                2.      Defendants’ Arguments in Opposition to Rule 59(e) Relief

        In opposition, Defendants assert that the Court should deny Plaintiffs’ motion because

Plaintiffs do not: “offer any new evidence”; “claim that there has been an intervening change of

law”; or “proffer any other extraordinary circumstance” for purposes of Rule 59(e). (Doc. No.



                                                   9
         Case 1:16-cv-00074-YK Document 87 Filed 08/28/20 Page 10 of 15




83 at 1.) Further, Defendants state that as to Plaintiffs’ reliance on the “manifest injustice”

prong, Plaintiffs simply restate arguments already presented to the Court in earlier briefing and

ultimately “want this Court not to amend its decision but to reverse its decision[] denying

Plaintiffs’ facial constitutional challenge to the In-State Witness Requirement[] and conclude

that this provision of the Election Code is facially unconstitutional.” (Id. at 2.) According to

Defendants, this request is problematic because “Plaintiffs ask for this extraordinary relief with

nothing substantively new to offer” and “Plaintiffs argued their position before and lost[,]” but

now attempt to reassert those arguments to the Court through the instant motion that

“masquerad[es] as a Rule 59 motion.” (Id.)

       Defendants further posit that “Plaintiffs’ claim of ‘manifest injustice’ amounts to nothing

more than a disagreement with this Court’s ruling” regarding their facial challenge to the In-State

Witness Requirement, arguing that Plaintiffs’ proffered conception of “manifest injustice” does

not comport with authority delineating the meaning of “manifest injustice” for purposes of Rule

59(e), which generally contemplates circumstances in which a court “overlooked some

dispositive factual or legal matter that was presented to it.” (Id. at 7) (quoting Greene v. V.I.

Water & Power Auth., No. 1:06–cv–11, 2012 WL 4755061, at *2 (D.V.I. Oct. 5, 2012)). As

explained by Defendants, Plaintiffs do not meet this standard because they “do not posit that the

Court overlooked a dispositive fact or legal question—nor could they given the extensive record

developed and briefing that occurred[,]” but, rather, Plaintiffs “argue that the Court’s opinion

denying the facial challenge . . . is a manifest injustice because similar as-applied relief was

afforded in Accelevate.” (Id.) (internal quotation marks omitted). Moreover, Defendants take

issue with Plaintiffs’ request that the judgment as to Count II be “tweaked” on the grounds that

Plaintiffs’ request “is hardly a ‘tweak,’” given that Plaintiffs ultimately request “that this Court—



                                                 10
         Case 1:16-cv-00074-YK Document 87 Filed 08/28/20 Page 11 of 15




after refusing to do so the first time—[] now facially nullify the statute in favor of any future out-

of-state circulator in any election for any candidate.” (Id. n.4.)

        In addition, Defendants state that Plaintiffs’ references to a “continual need” for out-of-

state circulators to initiate new litigation on this issue and the possibility of continuing to litigate

Accelevate are misplaced. As to an ostensible need for additional litigation for other out-of-state

circulators, Defendants state that Plaintiffs fail to “take into account the burden attendant to

mounting a facial challenge,” and this Court previously noted that Plaintiffs failed to establish

that there are “no set of circumstances” under which the In-State Witness Requirement would be

valid. (Id. at 8.) Defendants refer to a recent decision of the Commonwealth Court of

Pennsylvania that was issued with respect to two distinct actions, Alkassmi v. Boockvar, No. 135

M.D. 2020 (Pa. Commw. Ct. 2020), and Wyatt v. Boockvar, No. 137 M.D. 2020 (Pa. Commw.

Ct. 2020),4 which was issued subsequent to the entry of the temporary restraining order in




4
  In Alkassmi and Wyatt, in which the Commonwealth court issued an opinion on March 6,
2020, the Commonwealth Court considered petitions for writs of mandamus by “[c]andidates []
seeking placement on primary ballots for election as delegates to the 2020 Republican National
Convention” whose “nomination petitions were rejected because the circulators’ affidavits were
invalid due to ‘out of state circulators.’” (Doc. No. 83-1 at 2.) Specifically, Alkassmi and Wyatt
sought writs of mandamus to compel election officials of the Commonwealth of Pennsylvania to
accept their nomination petitions on the basis that the In-State Witness Requirement violated
their First Amendment rights as candidates, relying on this Court’s decision in the instant action
as well as Accelevate. (Id. at 6.)
        The Commonwealth Court, however, denied the petitions for writs of mandamus and held
in pertinent part that “Benezet is factually is factually distinguishable” because the Alkassmi and
Wyatt “are solely seeking office in their state districts” and “are required to obtain 250 valid
signatures to become a candidate for delegate[,]” and “[t]herefore, this Court questions whether
the right to retain out-of-state circulators is as important a right here as in Benezet, when in this
instant matter, the candidates were seeking to become delegates representing the interests of
Pennsylvania alone.” (Id. at 7.) The Commonwealth Court also reasoned that the record before
it “contain[ed] no indication that the candidates’ out-of-state circulators either consented or
offered to consent to submit themselves to the jurisdiction of Pennsylvania courts in the event of
future challenges to signatures they gathered.” (Id. at 8.) In sum, the court stated that the
                                                   11
         Case 1:16-cv-00074-YK Document 87 Filed 08/28/20 Page 12 of 15




Accelevate, which “demonstrates that not all out-of-state circulators will timely consent to the

Commonwealth’s jurisdiction, let alone . . . provide the same assurances as those provided” in

Acclevate. (Id. at 8-9.)5 Defendants note that while in both Accelevate and Benezet, “the as-

applied relief was afforded to those particular parties because of the unique assurances from

those specific Plaintiffs who brought the challenges . . . [i]t is not clear that the other

‘professional’ circulators would offer those assurances . . . and Plaintiffs have adduced no new

evidence to demonstrate that all other ‘professional’ circulators would, in fact, agree to the same

requirements in every election for every candidate from here to eternity.” (Id. at 9-10.) Finally,

as to Plaintiffs statement that the prospect of continuing litigation in Acclevate warrants granting

the instant motion, Defendants state that such a comment is “of no moment” because

“[i]nconvenience or burden on the [p]arties and the Court in handling subsequent challenges to

the constitutionality of a statute is not grounds to amend a prior judgment.” (Id. at 10.)


candidate-petitioners “failed to provide the necessary factual support to establish Benezet’s
application.” (Id.)
5
  In reply, Plaintiffs assert that Alkassmi and Wyatt are inapplicable to the instant motion
because they involved neither a challenge to the as-applied relief granted by this Court nor the
requested amendment to this Court’s judgment that is presently at issue. (Doc. No. 86 at 6-7.)
Plaintiffs also state that “the underlying unconstitutionality of the [I]n-[S]tate [W]itness
[R]equirement was not adjudicated by . . . the Commonwealth Court because the action merely
sought to extend the as[-] applied relief granted to Plaintiffs in this action to all other similarly
situated out-of-state circulators based on Equal Protection concerns, and not under the First
Amendment.” (Id. at 7.) Additionally, Plaintiffs state that the Commonwealth Court’s opinion
in Alkassmi and Wyatt is unpublished and, therefore, lacks any precedential value, and that
Defendants’ citation to this opinion “is clearly employed to bolster their argument that facial
relief should not be granted.” (Id. at 7-8.)
         Plaintiffs also state that in those Commonwealth Court proceedings, their counsel (who is
also counsel for Plaintiffs in the case at bar), testified as a witness with respect to the fact “that
the circulators in Alkassmi and Wyatt could not submit to the Commonwealth’s jurisdiction
because . . . the Commonwealth did not extend the opportunity to participate in the as[-]applied
relief granted to [] Plaintiffs in this action for the 2020 primary election[,]” and “did not testify
that the circulators in the Commonwealth Court case would not submit to the Commonwealth’s
jurisdiction, just that they had not” because they were not permitted to do so through the subject
as-applied relief. (Id. at 8-9.)
                                                   12
          Case 1:16-cv-00074-YK Document 87 Filed 08/28/20 Page 13 of 15




        B.      Whether Plaintiffs’ Motion Should Be Granted

        Upon consideration of Plaintiffs’ motion and the parties’ arguments in accordance with

the governing legal standard, the Court concludes that Plaintiffs have not met their burden in

establishing entitlement to relief under Rule 59(e) and, accordingly, will deny Plaintiffs’ motion.

First, the Court agrees with Defendants that Plaintiffs’ requested amendment may be viewed as

asserting, in essence, a renewed facial challenge to the In-State Witness Requirement under the

First Amendment. (Doc. No. 83 at 7 n.4) (stating that while “Plaintiffs specifically request that

‘the judgment with respect to Count II of Plaintiffs’ amended complaint should be tweaked to

extend to all out-of-state circulators affiliated with the same political party as the candidate

named on the nomination petition willing to submit to the subpoena power of the

Commonwealth . . . [t]his is hardly a ‘tweak’” in that “Plaintiffs’ request is that this Court—after

refusing to do so the first time—should now facially nullify the statute in favor of any future out-

of-state circulator in any election for any candidate”). Although Plaintiffs request that the

Court’s Order be amended in accordance with Accelevate to render the relief as to Count II of

Plaintiffs’ second amended complaint to be made permanent, Plaintiffs ultimately request that

this Court broaden the scope of its as-applied relief so as to effectively grant facial relief, and this

Court previously rejected such an argument when it disposed of the parties’ motions for

summary judgment, as explained supra. Such a request is an improper basis for Rule 59(e)

relief. See, e.g., Hubbell v. World Kitchen, LLC, 717 F. Supp. 2d 494, 496-97 (W.D. Pa. 2010)

(stating that “[b]ecause of the interest in finality, at least at the district court

level, motions for reconsideration should be granted sparingly; the parties are not free to

relitigate issues the court has already decided” (quoting Williams v. City of Pittsburgh, 32 F.

Supp. 2d 236, 238 (W.D. Pa. 1998))). Moreover, such a request importantly ignores the fact that



                                                    13
         Case 1:16-cv-00074-YK Document 87 Filed 08/28/20 Page 14 of 15




the Court’s decision to grant Plaintiffs as-applied relief was based on a developed factual record,

which the Third Circuit deemed necessary with respect to the given First Amendment challenge

involved in this case. See Wilmoth v. Sec’y of N.J., 731 F. App’x 97, 104 (3d Cir. 2018)

(describing the “opportunity to develop an evidentiary record” as a “basis upon which to gauge

the validity of the competing interests at stake”). The Court, therefore, finds that the requested

amendment is not a proper basis for Rule 59(e) relief in this instance.

       Second, Plaintiffs’ reliance on the “manifest injustice” aspect of Rule 59(e) lacks merit

because Plaintiffs’ dissatisfaction with any potential need for additional litigation as to future

primary elections does not implicate the “manifest injustice” prong of a motion for

reconsideration. As an initial matter, the Court observes that Plaintiffs fail to cite any relevant

authority in support of the proposition that additional litigation as to subsequent elections, ipso

facto, constitutes a manifest injustice for purposes of their motion for reconsideration. (Doc.

Nos. 80 at 3-5, 86 at 3-5.) Moreover, to the extent that Plaintiffs assert that the prevention of

duplicative litigation may be grounds for granting a motion for reconsideration so as to avoid a

manifest injustice, the Court cannot find at this juncture that there is a potential for duplicative

litigation here because, as this Court has already observed and Defendants correctly note,

examining the merits of Plaintiffs’ First Amendment challenge to the In-State Witness

Requirement requires the development of a specific factual record on which the Court may

ascertain the ability of the Commonwealth to further its interest in preventing voter fraud while

ensuring that the First Amendment rights of the circulators are not impermissibly infringed. See

Doc. No. 74 at 26-28 (concluding that “[t]he relevant evidence of record does not demonstrate

that Benezet and Pool’s submission to the Commonwealth’s jurisdiction would be ineffective for

purposes of maintaining the integrity of the election process in the Commonwealth” and that “the



                                                  14
         Case 1:16-cv-00074-YK Document 87 Filed 08/28/20 Page 15 of 15




In-State Witness Requirement, as applied to Benezet and Pool with respect to Republican

candidates, does not pass strict scrutiny and, as a result, violates the First Amendment”); see also

Doc. No. 83 at 9 & n.5 (arguing in opposition to the instant motion that in Accelevate, as-applied

injunctive relief was proper where the plaintiffs made “specific assurances” regarding

submission to the jurisdiction of the Commonwealth for purposes of circulation-related activity

and that in that case, “[t]he record developed evidenced that such assurances were, and are,

necessary”). Finally, the Court acknowledges the authority cited previously herein indicating

that motions for reconsideration are to be granted sparingly, and in light of the lack of pertinent

authority cited by Plaintiffs, the Court finds that denial of Plaintiffs’ motion is appropriate.

Having found no merit to Plaintiffs’ request, therefore, the Court will deny Plaintiffs’ motion.6

IV.    CONCLUSION

       Based on the foregoing, the Court will deny Plaintiffs’ motion. (Doc. No. 77.) An

appropriate Order follows.




6
  The Court notes that it previously stayed Accelevate pending the disposition of the instant
motion in this case. See No. 1:20-cv-000128, Doc. No. 24. In light of the disposition of
Plaintiffs’ motion herein and as set forth in the accompanying Order, the Court will lift the stay
in Accelevate through a separate order to be issued in that action.
                                                  15
